Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 1 of 29         PageID 6237



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


 RAYMOND JAMES & ASSOCIATES,                 )
 INC.,                                       )
                                             )
       Plaintiff,                            )
                                             )
 v.                                          )        18-cv-2104-JTF-tmp
                                             )
 50 NORTH FRONT ST. TN, LLC,                 )
                                             )
       Defendant.                            )


                            REPORT AND RECOMMENDATION


       Before the court by order of reference is 50 North Front St.

 TN, LLC’s (“50 North”) Motion to Dismiss. (Mot. to Dismiss, ECF

 No. 54; Order of Reference, ECF No. 284.) For the following

 reasons, it is recommended that the motion be granted.

                       I.      PROPOSED FINDINGS OF FACT

       This is a breach of contract and tort case. Raymond James &

 Associates,    Inc.    (“Raymond     James”)    is    a    Florida      corporation.

 (Complaint, ECF No. 41-1 at 1 ¶ 1.) 50 North is a Delaware limited

 liability company headquartered in New York. (Id. at 1 ¶ 1.) 50

 North   has   no    members    who   are   citizens       of   either    Florida   or

 Tennessee. (ECF No. 1 at 2 ¶ 7.) Because the amount in dispute

 between the parties is over $75,000, this court has diversity

 jurisdiction. (ECF No. 41-1 at 2 ¶ 5.) The following proposed
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 2 of 29   PageID 6238



 findings of fact are based on the well-pleaded allegations of the

 amended complaint and its attached exhibits.

       Raymond James has offices in a building in Memphis owned by

 50 North. (Id. at 1 ¶¶ 1-2.) The office building is 21 stories

 tall and has eight public elevators — four serving the lower floors

 and four serving the top floors. (Id. at 7 ¶ 27.) The office

 building is more than thirty years old. (Id. at 5 ¶ 27.)

       Raymond James rents space in the office building. (Id. at 2

 ¶ 6.) It entered into its current lease agreement in 2014 with a

 company that would later sell the property and its interest in the

 lease to 50 North. (Id.) The lease requires Raymond James to rent

 space in the building for about ten years, with an option to leave

 the lease early about seven years in for a substantial fee. (ECF

 No. 41-1 Exhibit A at 2, 4 §§ 1(f), 4.) The complaint alleges the

 lease was “advantageous” for Raymond James. (ECF No. 41-1 at 2 ¶

 6.) Raymond James was only required to pay a below market rent in

 general, and for a period of two- and three-quarter years in the

 middle of the lease term, did not have to pay any rent at all.

 (Id. at 2, 9 ¶¶ 6, 32.) Plus, the landlord agreed, in various

 provisions of the lease, to perform building maintenance and

 provide certain services to Raymond James. (Id. at 3-4 ¶¶ 9-12.)

       Three of those commitments by the landlord are relevant here.

 First, the landlord agreed to “maintain and operate the Building”

 at both the “Current Standard” — a defined term referring to “the


                                      -2-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 3 of 29   PageID 6239



 form, manner and quality as exists at the Building” at the time

 the contract was signed — and at the same standard as other

 “Comparable Buildings”. 1 (ECF No. 41-1 Exhibit A at 9 § 10.) Second,

 the landlord promised to “make such improvements, repairs or

 replacements as may be necessary to maintain the Building Systems

 serving the Premises, the exterior and the structural portions of

 the building . . . and the common areas in accordance with the

 Current Standards” and the “standards . . . for maintaining such

 items in Comparable Buildings.” (Id.) Third, the landlord agreed

 to:

       furnish Tenant . . . the following services, all of which
       will be provided at no less than the Current Standard:
       (i) Cleaning and Janitorial Services (defined in Exhibit
       B) . . . (iv) elevator service at the times and frequency
       reasonably required for normal business use of the
       Premises, . . . and security services for the Building,
       as provided below.

 (Id. at 10 § 11(a).) Exhibit B of the contract says that the

 landlord will “[c]lean [the] outside of all perimeter windows as

 needed, but not more frequently than once every eighteen (18)

 months.” (Id. at Exhibit B.) Another paragraph in this provision

 defines the scope of “security services.” (Id. at 10-11 § 11(c).)




 1“Comparable Buildings” refers to “[c]ommercial office buildings
 in  Memphis,   Tennessee,   managed   by   reputable   professional
 management firms, that are of similar age, character, quality,
 height, size and location to, with similar permitted uses and
 tenants (both in nature and in number), and which have rental rates
 and amenities that are comparable to, the Building[.]” (ECF No.
 41-1 Exhibit A at 4 § 1(w).)


                                      -3-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 4 of 29   PageID 6240



 It provides that “Landlord shall continue to provide the Existing

 Security Services” 2 and to provide “such other security services”

 as   Comparable    Buildings.     (Id.)    For   ease   of   reference,   the

 undersigned will refer to the first two provisions as the general

 building maintenance provisions and the third provision as the

 services provision.

       The lease imposes limits on Raymond James’s remedies in the

 event of a breach of these provisions. All three provisions are

 limited by a waiver of claims provision, which provides that

 “[e]xcept for the willful misconduct or gross negligence of the

 Landlord . . . Landlord shall not be liable to Tenant for damage

 to person or property caused by defects in the . . . elevator or

 other apparatus or systems[.]” (Id. at 18 § 25.) The waiver of

 claims provision also states that “[i]n no event shall Landlord or

 Tenant . . . be liable in any manner for incidental, consequential

 or punitive damages, loss of profits, or business interruption.”

 (Id.) Another provision of the contract limiting the landlord’s

 liability states that “[i]n no event shall Tenant’s remedies for


 2“Existing  Security Services” refers to “[O]n-site security
 services provided by a professional security services firm,
 consisting of at least one (1) guard twenty-four (24) hours per
 day, seven (7) days per week, and at least two (2) guards Monday
 through Fridays (exclusive of Holidays) during the hours of 7:00
 a.m. until 3:00 p.m.” (ECF No. 41-1 Exhibit A at 10-11 § 11(c).))
 “Holidays” refers to “New Year’s Day, Memorial Day, July 4, Labor
 Day, Thanksgiving Day, Christmas Day and other holidays observed
 by a majority of the tenants of the building[.]” (Id. at 10 §
 11(a).)


                                      -4-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 5 of 29   PageID 6241



 an alleged or actual failure of Landlord to perform its obligations

 under this Lease include termination of this Lease.” (Id. at 20 §

 30.) The services provision is further limited by its own terms:

       Landlord shall not be liable for any damages directly or
       indirectly resulting from, nor shall any rent be abated
       (except as otherwise provided below) by reason of, the
       installation, use or interruption of use of any
       equipment in connection with furnishing any of the
       foregoing services, or failure to furnish or delay in
       furnishing any such service except when such failure or
       delay is caused by the gross negligence or willful
       misconduct of Landlord. The failure to furnish any such
       services shall not be construed as an eviction of Tenant
       or relieve Tenant of any of its obligations under this
       Lease.

 (Id. at 12 § 11(e).) The lease preserves two alternative remedies

 for Raymond James if the landlord breaches its obligations under

 the services provision. First, if the landlord fails to “provide

 any Essential Service” — defined in relevant part as “at least one

 . . . elevator” serving the floors where Raymond James has offices

 — “or perform any maintenance to or repair of the Common Area or

 Premises, that Landlord is expressly required to provide or perform

 under the terms of this lease” and the failure renders a portion

 of the premises “substantially unusable,” then after five days’

 notice, Raymond James may abate rent by the proportion of the

 premises rendered unusable. (Id.) Second, if the landlord fails to

 “provide any service or perform any maintenance or repair to the

 Building or Building Systems that Landlord is expressly required

 to provide or perform under the terms of this lease” and the



                                      -5-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 6 of 29   PageID 6242



 failure rises to the level of a “Critical Failure,” then Raymond

 James may hire contractors to fix the problem itself and be

 reimbursed by the landlord after the completion of repairs, subject

 to some terms and conditions not relevant here. (Id. at 12 §

 11(f).) To count as a “Critical Failure,” the failure must affect

 Raymond James’s “use of a material portion of the premises” both

 “materially and adversely[.]” (Id.)

       At the time Raymond James signed the lease, the elevators in

 the building worked reasonably well. (ECF No. 41-1 at 8 ¶ 28.) But

 the landlord knew, because of a report prepared by the Lerch Bates

 elevator company, that the elevator system in the building was

 soon going to “face significant issues with . . . the reliability

 of its operation” unless modernized. (Id. at 8 ¶ 29-30.) On

 information and belief, Raymond James alleges that 50 North learned

 this too when it did due diligence before it bought the building

 and assumed assignment of the lease from the original landlord.

 (Id.) Despite this, the complaint alleges neither the original

 landlord, nor 50 North when it took over, took any steps to

 modernize the elevators. (Id.)

       Midway    through   2017,   the   elevator   system   began    to   have

 significant problems. In March, June, July, August, October, and

 November of 2017, and in January and May of 2018, the elevator

 system trapped Raymond James employees, sometimes for so long that

 the Memphis Fire Department had to be called. (Id. at 5 ¶ 15.)


                                      -6-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 7 of 29       PageID 6243



 Over the same time period, there were 40 other serious elevator

 malfunctions. For example, in June 2017, the building had to be

 evacuated because the motor powering all eight public elevators

 smelled like it was burning. (Id. at 7 ¶ 23.) In July 2017, a

 Raymond James employee got on the elevator and pressed a button to

 take him to another floor. (Id. at 7 ¶ 24.) The elevator first

 took him to the wrong floor. (Id.) Then, it suddenly went down all

 the   way   to   the    first   floor,     colliding   with   the    first-floor

 collision buffer with a bang. (Id.) In September 2017, an elevator

 cab bounced as an employee entered, causing her to fall face first

 on the floor and hurt her shoulder. (Id.) These incidents continued

 (at least) until the filing of the amended complaint.

       Throughout       this   time,   50   North   “attempted       to   meet   its

 obligations by making ad hoc repairs.” (Id. at 8 ¶ 28.) But these

 repairs failed to make a meaningful difference to the elevator

 system’s reliability. (Id.) By the end of 2017, Raymond James was

 demanding that 50 North modernize the elevator system. (Id. at 9

 ¶ 31.) 50 North expressed concern about the cost of modernization,

 but offered to do so in exchange for Raymond James electing not to

 exercise the early termination option in the lease. (Id.) Raymond

 James refused. (Id.)

       Raymond James and 50 North’s dispute soon expanded to other

 issues with the building. The windows, Raymond James alleges, had

 been allowed to become dirty and unsightly. (Id. at 11 ¶ 37.) The


                                          -7-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 8 of 29   PageID 6244



 caulking protecting the windows had deteriorated, causing water to

 come through the cracks during storms. (Id. at 11 ¶ 38.) A bridge

 between    the   building    and   a   nearby   parking   garage     was   not

 appropriately patrolled by building security. (Id. at 12 ¶ 41.)

 Various features of the common areas had been allowed to fall into

 disrepair. (Id. at 11 ¶ 39.) And a portion of the spire on the top

 of the building blew off in the wind in early 2018 and was never

 replaced. (Id. at 12 ¶ 40.)

       In February 2018, Raymond James sued 50 North in Tennessee

 state court. (ECF No. 1-1.) The complaint was removed to federal

 court, where Raymond James filed an amended complaint in May 2018.

 (ECF Nos. 1, 41.) The amended complaint brings breach of contract

 and tort claims against 50 North. Raymond James asks the court to

 award money damages, specific performance of the contract through

 an injunction compelling 50 North to modernize the elevators, and

 declaratory relief establishing that (1) 50 North is required to

 modernize the elevators to comply with the lease’s maintenance

 obligations, (2) because of 50 North’s breach of the lease, Raymond

 James may abate its rent, and (3) because of 50 North’s breach,

 Raymond James may exercise its option to leave the lease early

 without paying the fee required by the contract. 50 North has moved

 to dismiss the complaint in its entirety.

                     II.   PROPOSED CONCLUSIONS OF LAW

 A.    Standard of Review


                                        -8-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 9 of 29    PageID 6245



        In deciding a Rule 12(b)(6) motion to dismiss for failure to

 state a claim upon which relief can be granted, the court views

 plaintiffs’ allegations in the light most favorable to them and

 accepts all well-pleaded factual allegations as true.              Ashcroft v.

 Iqbal, 556 U.S. 662, 678–79 (2009). Federal Rule of Civil Procedure

 8(a)(2) requires only “a short and plain statement of the claim.”

 Fed. R. Civ. P. 8(a)(2). However, “[t]he factual allegations in

 the complaint need to be sufficient to give notice to the defendant

 as to what claims are alleged, and the plaintiff must plead

 ‘sufficient factual matter’ to render the legal claim plausible,

 i.e.,   more   than   merely   possible.”    Fritz    v.    Charter   Twp.     of

 Comstock, 592 F.3d 718, 722 (6th Cir. 2010) (quoting Iqbal, 556

 U.S.    at   677).   “The   plausibility   standard    is    not   akin   to    a

 ‘probability requirement,’ but it asks for more than a sheer

 possibility that a defendant has acted unlawfully.” Iqbal, 556

 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557

 (2007)). To satisfy this requirement, plaintiffs must plead more

 than “labels and conclusions,” “a formulaic recitation of the

 elements of a cause of action,” or “naked assertions devoid of

 further factual enhancement.” Id. (alteration omitted) (quoting

 Twombly, 550 U.S. at 555, 557). “A claim has facial plausibility

 when the plaintiff pleads factual content that allows the court to

 draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” Id.


                                      -9-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 10 of 29   PageID 6246



  B.    Timeliness

        Before the undersigned can address the merits of this motion,

  there is a procedural issue: Raymond James argues that 50 North’s

  motion is untimely because it was filed on June 28, 2018, after

  the scheduling order’s deadline for submitting such motions of

  June 18, 2018. (ECF Nos. 33, 54.)

        Federal Rule of Civil Procedure 16 requires the district court

  to enter a scheduling order that “limit[s] the time to . . . file

  motions.”    Fed.   R.   Civ.   P.   16(b)(3)(a).   A   scheduling   order’s

  deadlines control over deadlines set in other parts of the Federal

  Rules, including Rule 15. Leary v. Daeschner, 349 F.3d 888, 909

  (6th Cir. 2003). A scheduling order “may be modified only for good

  cause and with the judge's consent.” Fed. R. Civ. P. 16(b)(4).

  “Such   a   modification    is    appropriate   ‘only    when   a    relevant

  deadline cannot reasonably be met despite the diligence of the

  party seeking the extension.’” Preston v. Don Baskin Truck Sales,

  LLC, No. 13-CV-2782-SHL-cgc, 2015 WL 12882804, at *1 (W.D. Tenn.

  Apr. 28, 2015) (quoting EEOC v. U-Haul Intern., Inc., 286 F.R.D.

  322, 325 (W.D. Tenn. 2012)). “An ‘important consideration for a

  district court deciding whether Rule 16's good cause standard is

  met is whether the opposing party will suffer prejudice[.]’”

  Marcilis v. Twp. of Redford, 693 F.3d 589, 597 (6th Cir. 2012)

  (quoting Leary, 349 F.3d at 906). A dispositive motion filed

  outside of a deadline set by a scheduling order is treated as a


                                       -10-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 11 of 29          PageID 6247



  request    to    modify   the     scheduling     order.     Andretti      v.    Borla

  Performance Indus., Inc., 426 F.3d 824, 830 (6th Cir. 2005).

        The court only granted leave to file the amended complaint at

  issue here on June 15, 2018. (ECF No. 45.) To comply with the

  scheduling order, 50 North would have had to file a motion to

  dismiss   only    three    days    later.    A      diligent    party    could    not

  reasonably meet this deadline. Furthermore, there is nothing to

  suggest Raymond James has suffered any prejudice by the late

  filing. It is recommended that the motion to dismiss not be denied

  due to timeliness.

  C.    Choice of Law

        “A federal court sitting in diversity applies the choice of

  law provisions of the forum state.” Solo v. United Parcel Serv.

  Co., 819 F.3d 788, 794 (6th Cir. 2016). “Tennessee adheres to the

  rule of lex loci contractus, which presumes that a contract is ‘to

  be governed by the law of the jurisdiction in which it was executed

  absent a contrary intent.’” Porter v. AAR Aircraft Servs., Inc.,

  No. 19-5059, 2019 WL 5446003, at *3 (6th Cir. Oct. 24, 2019)

  (quoting Southeast Texas Inns, Inc. v. Prime Hosp. Corp., 462 F.3d

  666, 672 n.8 (6th Cir. 2006)). For tort claims, Tennessee has

  adopted   the    Restatement      (Second)     of    Conflict    of     Laws,   which

  provides that the “law of the state where the injury occurred will

  be   applied    unless    some    other   state       has   a   more    significant




                                        -11-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 12 of 29     PageID 6248



  relationship to the litigation.” Hataway v. McKinley, 830 S.W.2d

  53, 59 (Tenn. 1992).

        Here, the parties to the lease agreed that the contract should

  be construed according to Tennessee law. (ECF No. 41-1 Exhibit A

  at 25 § 42.) In addition, the injuries allegedly suffered by Raymond

  James occurred in Tennessee. As a result, Tennessee law governs

  this suit.

  D.    Contract Interpretation

        Leases are contracts and should be interpreted based on the

  “general rules of contract construction.” Planters Gin Co. v. Fed.

  Compress & Warehouse Co., 78 S.W.3d 885, 889 (Tenn. 2002). “A

  cardinal rule of contract interpretation is to ascertain and give

  effect to the intent of the parties.” Allstate Ins. Co. v. Watson,

  195 S.W.3d 609, 611 (Tenn. 2006). The plain meaning of a contract’s

  text is the best evidence of the parties’ intent. Id. To determine

  a contract’s plain meaning, its provisions “must be read together

  to give meaning to the document as a whole.” Maggart v. Almany

  Realtors, Inc., 259 S.W.3d 700, 705 (Tenn. 2008). “All provisions

  of the contract should be construed in harmony with each other to

  promote    consistency    and   avoid     repugnancy    among    the   various

  contract   provisions.”     Adkins   v.     Bluegrass   Estates,   Inc.,    360

  S.W.3d 404, 411 (Tenn. Ct. App. 2011). An important application of

  this principle is that when a contract has “both general and

  special    provisions    relating    to   the   same    thing,   the   special


                                       -12-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 13 of 29         PageID 6249



  provisions     control.     Thus,   where      there   is   uncertainty      between

  general    and    specific      provisions,        the      specific     provisions

  ordinarily qualify the meaning of the general provisions, although

  this is not universally or necessarily so.” Cocke Cty. Bd. of

  Highway Comm'rs v. Newport Utilities Bd., 690 S.W.2d 231, 237

  (Tenn. 1985); see also Advanced Concrete Tools, Inc. v. Beach, No.

  3:10-CV-1139, 2014 WL 1385868, at *20 (M.D. Tenn. Apr. 9, 2014)

  (“When a contract contains both general and specific provisions

  relating to the same thing, the specific provisions control.”)

  (internal quotations and citations omitted).

        Under    certain     circumstances,       Tennessee      permits   courts   to

  consider evidence beyond the four corners of a contract, such as

  evidence about pre-contract negotiations or evidence about the

  parties’      subsequent     conduct,    in     determining       the    contract’s

  meaning. See generally Individual Healthcare Specialists, Inc. v.

  BlueCross BlueShield of Tennessee, Inc., 566 S.W.3d 671 (Tenn.

  2019). However, such evidence may only be appropriately considered

  “if   ambiguity    remains     after     reviewing       the    contract’s    plain

  language.” Spec's Family Partners, Ltd. v. First Data Merch. Servs.

  LLC, 777 F. App'x 785, 789 (6th Cir. 2019) (quoting Planters Gin,

  78 S.W.3d at 890). “A strained construction may not be placed on

  the language used to find ambiguity where none exists.” Lammert v.

  Auto-Owners (Mut.) Ins. Co., 572 S.W.3d 170, 173 (Tenn. 2019)




                                          -13-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 14 of 29   PageID 6250



  (quoting Farmers-Peoples Bank v. Clemmer, 519 S.W.2d 801, 805

  (Tenn. 1975)).

  E.    Contract Money Damage Claims

        50 North argues that, even if it has breached the contract,

  the contract’s exculpatory clauses prohibit money damages as a

  remedy.

        1.    Elevators

        The first question is whether Raymond James is limited to the

  remedies identified in the services provision for 50 North’s

  alleged maintenance failures. There are three provisions of the

  contract   that    reference    50   North’s   obligations   regarding    the

  elevators, the two general building maintenance provisions and the

  services provision. The services provision has the most specific

  language about what standard the elevators should be operated at

  and about Raymond James’s remedies in the event the elevators fail

  to function as agreed. Furthermore, the other two provisions do

  not appear to articulate different standards than the one set by

  the services provision, but rather state the same principle in

  more general terms. To treat the more general building maintenance

  provisions    as    governing    over    the   much   more   specific     and

  comprehensive language of the services provision would render the

  services provision a nullity, which the Tennessee Supreme Court

  has instructed against. Maggart, 259 S.W.3d at 705. The services

  provision unambiguously establishes the scope of Raymond James’s


                                       -14-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 15 of 29            PageID 6251



  rights and remedies for breach based on a failure to maintain the

  elevators.

        Turning to the services provision, it provides two specific

  remedies for a failure to furnish elevator services. First, if

  there is a critical failure – meaning that there are no working

  elevators for five days – Raymond James can abate rent. Second, if

  there is a failure that falls short of a critical failure, Raymond

  James can fix the elevators itself and get reimbursed, after giving

  notice   and    an   opportunity      to   cure.    The       services      provision

  specifically     forbids   damages     suits     for     a    failure    to    furnish

  elevator services, except “when such failure or delay is caused by

  the gross negligence or willful misconduct of the landlord.” (ECF

  No. 41-1 Exhibit A at 12 § 11(e).)

        This   gross    negligence      carveout     has       an   obvious     meaning.

  Tennessee, like most states, prohibits parties from contracting

  away tort liability for gross negligence and willful misconduct.

  Copeland v. Healthsouth/Methodist Rehab. Hosp., LP, 565 S.W.3d

  260, 270 (Tenn. 2018). As a result, many contracts with exculpatory

  clauses carve out exceptions for gross negligence and willful

  misconduct.     As   explained   by    New   York’s      highest      court,     these

  carveouts      are   intended    to     cover      “tortious”        conduct,      not

  “intentional nonperformance . . . motivated by financial self-

  interest.” Metro. Life Ins. Co. v. Noble Lowndes Int'l, Inc., 643

  N.E.2d 504, 508 (N.Y. 1994).


                                        -15-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 16 of 29     PageID 6252



         Raymond James thinks otherwise. It argues that its breach of

  contract claims may go forward because of this exclusion. Raymond

  James posits that its complaint plausibly alleges gross negligence

  in elevator maintenance and that this disregard for its contract

  rights means 50 North’s alleged conduct falls within the exclusion.

         The court disagrees. Gross negligence and willful misconduct

  are tort concepts, not contract concepts. The parties’ intent based

  on the plain reading of the contract was to exclude tort liability

  from   the    exculpatory      clause,   not   contract   liability.    Hence,

  Raymond James is barred from bringing a breach of contract damages

  suit about elevator services and — given there is no allegation of

  a critical failure that would trigger rent abatement — is limited

  to the self-help remedy.

         A contrary reading would be counter to elementary principles

  of contract law. “All contracts must be interpreted in a manner

  that is consistent with general legal principles.” Individual

  Healthcare Specialists, 566 S.W.3d at 704. In contract law, it

  does not matter if a party’s breach is intentional or inadvertent

  — “[i]f a contract is broken, the measure of damages generally is

  the same, whatever the cause of the breach.” Globe Ref. Co. v.

  Landa Cotton Oil Co., 190 U.S. 540, 544 (1903) (Holmes, J.). This

  is,    in    part,   because    “‘[p]arties     engaged   in   a   commercial

  transaction pursue their own self-interest and understand and

  expect that the parties with whom they are dealing are doing


                                       -16-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 17 of 29         PageID 6253



  likewise.’” SecurAmerica Bus. Credit v. Schledwitz, No. W2012-

  02605-COA-R3CV, 2014 WL 1266121, at *28 (Tenn. Ct. App. Mar. 28,

  2014) (quoting Dick Broad. Co. of Tennessee v. Oak Ridge FM, Inc.,

  395 S.W.3d 653, 674 (Tenn. 2013) (Koch, J., concurring)). There is

  no     logical   reason    for    two    sophisticated      parties      to   treat

  intentional or grossly negligent breaches of contract differently

  than other breaches. Nor is it plausible that the parties would

  have expressed such a major deviation from ordinary contract

  principles in this roundabout fashion.

         Furthermore, Raymond James’s reading is wholly irreconcilable

  with the rest of the services provision. The contract’s self-help

  remedy requires Raymond James to provide 50 North notice of a

  critical failure before attempting to fix the problem itself.

  Presumably, after providing such notice, if 50 North failed to

  cure the critical failure, Raymond James would have a strong

  argument that 50 North was intentionally, or grossly negligently,

  breaching the agreement. If Raymond James could then bring a breach

  of contract claim against 50 North for money damages, the self-

  help    remedy   would    short   circuit      midway    through   and    would    be

  rendered    meaningless.     The    parties      would    not   have     created   a

  painstakingly detailed alternative to damages suits in the self-

  help remedy had they intended to allow damages suits to be so

  easily accessible.




                                          -17-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 18 of 29   PageID 6254



        A party cannot escape a contract’s unambiguous meaning by

  advocating a “strained construction” of its language. Lammert, 519

  S.W.2d at 173. Read in conjunction with background principles of

  contract law and the contract’s other terms, the services provision

  unambiguously prohibits Raymond James from bringing suit for money

  damages based on 50 North’s failure to provide elevator service

  and   limits   Raymond    James   to   the   rent   abatement   remedy    (if

  applicable) or the self-help remedy.

        2.    Other Building Maintenance Issues

        The services provision explicitly governs window cleaning,

  building security, and repairs to the building’s common areas. The

  services provision does not explicitly talk about window caulking,

  but in context, it makes sense to understand this type of quasi-

  janitorial issue as being covered by the services provision as

  well. Because all of these building maintenance issues are covered

  by the services provision Raymond James cannot bring a money

  damages contract claim based on them.

        There is one exception. Raymond James alleges that a spire on

  top of the building was damaged in a windstorm and has not been

  repaired. (ECF No. 41-1 at 12 ¶ 40.) Structural maintenance to the

  building is expressly excluded from the scope of the services

  provision. (ECF No. 41-1 Exhibit A at 12 § 11(f)(i).) As a result,

  the exculpatory clause in the services provision does not apply.

  However, Raymond James acknowledges in its complaint that it never


                                      -18-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 19 of 29         PageID 6255



  provided 50 North with written notice and an opportunity to cure

  the damage to the spire before filing suit, as is required by the

  contract. (ECF No. 41 at 16 ¶ 54.) Raymond James purports to

  provide notice in the complaint itself, and promises that it will

  dismiss those portions of the complaint regarding damage to the

  spire in the event the damage is repaired within the cure period.

  But allowing a lawsuit to serve as pre-suit notice would defeat

  the point of pre-suit notice. It is recommended that the motion to

  dismiss Raymond James’s money damages breach of contract claim be

  granted.

  F.     Specific Performance

         50 North also seeks to dismiss Raymond James’s claim for

  specific     performance     of   the    contract      through   an   injunction

  compelling     50   North    to     modernize    the    elevators.    “Specific

  performance is an equitable remedy.” Hillard v. Franklin, 41 S.W.3d

  106, 111 (Tenn. Ct. App. 2000) (quoting GRW Enterprises, Inc. v.

  Davis, 797 S.W.2d 606, 614 (Tenn. Ct. App. 1990)). As a result,

  “[s]pecific performance is not available when there is an adequate

  remedy at law.” In re Estate of Mayfield, No. M201801977COAR3CV,

  2019   WL    4409218,   at    *11    (Tenn.     Ct.    App.   Sept.   9,    2019).

  Furthermore, a court will not remake a contract to grant specific

  performance. 3 King v. Mut. Life Ins. Co. of N.Y., 114 F. Supp. 700,


  3A  court may condition a grant of specific performance on
  modification of a contract when enforcing the contract as written


                                          -19-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 20 of 29   PageID 6256



  701 (E.D. Tenn. 1953); see also Individual Healthcare Specialists,

  566 S.W.3d at 694     (“Tennessee has rejected firmly any notion that

  courts are a fallback mechanism for parties to use to ‘make a new

  contract’ if their written contract purportedly fails to serve

  their ‘true’ intentions.”).

        Granting specific performance here would have the effect of

  remaking the parties’ contract in Raymond James’s favor. The

  parties bargained for a specific set of remedies in the event of

  breach of the services provision. In doing so, they implicitly

  excluded the possibility of specific performance. If the contract

  is read to not exclude specific performance, Raymond James could

  evade the self-help clause’s various limitations by bringing an

  action for specific performance after breach. The self-help remedy

  would be rendered superfluous. This cannot have been the parties’

  intent. It is recommended that the motion to dismiss Raymond

  James’s claim for specific performance be granted.

  G.    Declaratory Judgment

        50   North   next   argues   that    Raymond   James’s    declaratory

  judgment claims should be dismissed. As noted earlier, Raymond

  James is seeking three declarations: (1) that 50 North is required

  to modernize the elevators to comply with the lease’s maintenance




  would be inequitable or impose an administrative burden on the
  court. Gilson v. Gillia, 45 Tenn. App. 193, 218, 321 S.W.2d 855,
  866 (1958).


                                      -20-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 21 of 29   PageID 6257



  obligations, (2) that because of 50 North’s breach of the lease,

  Raymond James may abate its rent, and (3) that because of 50

  North’s breach, Raymond James may exercise their option to leave

  the lease early without paying a fee.

        The Declaratory Judgment Act, as codified in 28 U.S.C. §

  2201(a), provides that:

        [i]n   a  case   of   actual  controversy   within   its
        jurisdiction, . . . any court of the United States, upon
        the filing of an appropriate pleading, may declare the
        rights and other legal relations of any interested party
        seeking such declaration, whether or not further relief
        is or could be sought. Any such declaration shall have
        the force and effect of a final judgment or decree and
        shall be reviewable as such.

  To be an actual controversy, a dispute between the parties must be

  “‘real and substantial’ and ‘admit of specific relief through a

  decree of a conclusive character, as distinguished from an opinion

  advising what the law would be upon a hypothetical state of

  facts.’” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127

  (2007) (internal alterations omitted) (quoting Aetna Life Ins. Co.

  v. Haworth, 300 U.S. 227, 240-241 (1937)). Applying this rule, the

  Sixth Circuit has held that when a party seeks a declaration of

  its rights under a contract, but a “chain of contingencies” would

  have to happen for one of the parties to be liable under the

  contract, the actual controversy requirement is not satisfied.

  Hemlock Semiconductor Corp. v. Kyocera Corp., 747 F. App'x 285,

  292 (6th Cir. 2018). Furthermore, even if an actual controversy



                                      -21-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 22 of 29   PageID 6258



  exists, declaratory relief is a discretionary remedy. 4 United

  Specialty Ins. Co. v. Cole's Place, Inc., 936 F.3d 386, 396 (6th

  Cir. 2019).

        The last two declarations Raymond James seeks constitute an

  actual controversy because they would have an immediate, non-

  hypothetical impact on the relations between the parties. However,

  Raymond James is not entitled to either based on the lease’s text.

  Even assuming 50 North is in breach for failing to modernize the

  elevators, Raymond James cannot abate rent under the services

  provision absent an “Essential Service” failure lasting more than

  five days. (ECF No. 41-1 Exhibit A at 12 § 11(e).) “Essential

  Service” is defined by the contract as “at least one . . . elevator”

  serving   the   floors   Raymond    James   has   offices   on.   (Id.)   The

  complaint is devoid of allegations that there have been no working

  elevators serving the floors where Raymond James has offices for

  a continuous period of five days. Raymond James is thus not

  entitled to a declaration that it has the right under the contract


  4In cases involving parallel state and federal litigation, the
  Sixth Circuit has outlined a non-exhaustive five-factor test (with
  three subfactors for factor four) to determine if a federal court
  should decline to exercise jurisdiction over the declaratory
  judgment action. United Specialty Ins. Co. v. Cole's Place, Inc.,
  936 F.3d 386, 396 (6th Cir. 2019); W. World Ins. Co. v. Hoey, 773
  F.3d 755, 759 (6th Cir. 2014) (holding the five factors are non-
  exhaustive). It is somewhat unclear whether these factors are
  relevant in a case where there is no parallel state court
  proceeding. However, because declaratory relief is not appropriate
  here for reasons unrelated to this multifactor test, the
  undersigned need not wade into that dispute.


                                      -22-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 23 of 29     PageID 6259



  to abate rent. Similarly, Raymond James is not entitled to leave

  the contract early without paying the required fee. Allowing

  Raymond James to do so would effectively be an early termination

  of the lease. The contract is clear that “[i]n no event shall

  Tenant’s remedies for [a breach by 50 North] include termination

  of this lease.” (Id. at 20 § 30.) The court cannot declare the

  lease says something it plainly does not.

         This leaves Raymond James’s requested declaration that 50

  North is required to modernize the elevators. Assuming 50 North

  has breached its obligations under the lease to maintain the

  elevators, Raymond James’s only recourse is through the services

  provision’s    self-help    remedy.    This    itself   does    not    require

  judicial   intervention;     Raymond   James   can   begin     the    self-help

  remedy on its own. A judicial declaration of 50 North’s breach

  would only affect the relationship between the parties if Raymond

  James elected to go through with the self-help remedy, and then at

  the conclusion of the process, 50 North were to refuse to pay for

  the elevator modernization. Even then, the declaratory relief

  sought in the complaint would not resolve this future controversy

  — Raymond James may only self-help if 50 North’s breach of the

  services provision affects Raymond James’s “use of a material

  portion of the premises” both “materially and adversely[.]” 5 (Id.


  5The result potentially might be different here if Raymond James
  sought a declaration that it had the right to use the self-help


                                      -23-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 24 of 29   PageID 6260



  at 12 § 11(f).) Raymond James is thus not seeking “specific relief

  through a decree of a conclusive character” but to “litigate a

  single issue in a dispute that must await another lawsuit for

  complete resolution.” MedImmune, 549 U.S. at 127; Hemlock, 747 F.

  App'x at 293 (quoting Calderon v. Ashmus, 523 U.S. 740, 748, 118

  (1998)). This is not an actual controversy within the meaning of

  the Declaratory Judgment Act. It is recommended that the motion to

  dismiss Raymond James’s declaratory judgment claims be granted.

  H.    Gross Negligence

        50 North argues that Raymond James has not stated a gross

  negligence tort claim. 6 To state a claim for gross negligence, a

  plaintiff must allege an ordinary negligence claim, and that the

  defendant acted “‘with utter unconcern for the safety of others,



  remedy to modernize the elevators. A lessee need not “bet the farm”
  by building or destroying a structure before it can obtain a
  declaratory judgment that it has the right to do so under a lease.
  See MedImmune, 549 U.S. at 134. But Raymond James has not asked
  for such a declaration, or for that matter shown an interest in
  making use of the contract’s self-help remedy.

  6In its brief, 50 North specifically argues that (1) because
  Raymond James has not plead a separate ordinary negligence count,
  Raymond James has not properly plead gross negligence, (2) because
  50 North is in compliance with the terms of the lease (as it
  understands them), it cannot have acted negligently, and (3)
  because 50 North has made ad hoc repairs to the elevators after
  breakdowns, it cannot have been grossly negligent. None of these
  arguments are persuasive. Although 50 North did not raise the issue
  of whether Raymond James had plead the existence of a duty (the
  issue discussed in this section) the undersigned believes that the
  lack of duty is plain and obvious and that the “just, speedy, and
  inexpensive determination” of this action is best achieved by
  addressing it here.

                                      -24-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 25 of 29     PageID 6261



  or . . . with such a reckless disregard for the rights of others

  that a conscious indifference to consequences is implied in law.’”

  Lansky v. Prot. One Alarm Monitoring, Inc., No. 17-2883, 2019 WL

  575390, at *3 (W.D. Tenn. Feb. 12, 2019) (quoting Leatherwood v.

  Wadley, 121 S.W.3d 682, 693–94 (Tenn. Ct. App. 2003)). To state an

  ordinary    negligence claim, a plaintiff must plausibly allege “(1)

  a duty of care owed by defendant to plaintiff; (2) conduct below

  the applicable standard of care that amounts to a breach of that

  duty; (3) an injury or loss; (4) cause in fact; and (5) proximate,

  or legal, cause.” Cotten v. Wilson, 576 S.W.3d 626, 637 (Tenn.

  2019).

        There is no tort duty to refrain from breaching a contract.

  Hannan   v.   Alltel   Publ'g   Co.,   270   S.W.3d   1,   10   n.11    (Tenn.

  2008), overruled on other grounds by Rye v. Women's Care Ctr. of

  Memphis, MPLLC, 477 S.W.3d 235 (Tenn. 2015) (“[W]e have never

  recognized a tort of ‘negligent breach of contract.’”); see also

  Morrison v. Allen, 338 S.W.3d 417, 451 n.12 (Tenn. 2011) (Koch,

  J., concurring in part and dissenting in part) (“Tennessee does

  not recognize a negligent breach of contract claim.”). “[W]hen two

  parties enter into a contractual arrangement, their obligations to

  each other thereafter generally arise only out of the contract

  itself.” Harris v. Nationwide Mut. Fire Ins. Co., 367 F. Supp. 3d

  768, 774 (M.D. Tenn. 2019). “A tort exists only if a party breaches

  a duty which he owes to another independently of the contract.” In


                                      -25-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 26 of 29      PageID 6262



  re Lingham Rawlings, LLC, No. 10-32769, 2013 WL 1352320, at *35

  (Bankr. E.D. Tenn. Apr. 3, 2013) (quoting Calipari v. Powertel,

  Inc., 231 F. Supp. 2d 734, 736 (W.D. Tenn. 2002)). “[W]here a claim

  for negligence is based only on breach of contract obligations,

  and there are no alleged extra-contractual duties, ‘the first

  element of the tort claim fails.’” Doe v. Belmont Univ., 367 F.

  Supp. 3d 732, 763 (M.D. Tenn. 2019).

         Tennessee     tort   law     does     impose     duties     on   certain

  professionals, such as doctors or lawyers, to conform their conduct

  to the standard of care expected of such professionals. See, e.g.,

  Estate of French v. Stratford House, 333 S.W.3d 546, 554 (Tenn.

  2011). But these duties have been imposed only on professions that

  have   been     traditionally     held   liable   for   malpractice.     Courts

  applying Tennessee law have declined to impose such duties on

  professionals in areas that have not traditionally been held liable

  for malpractice. See Z.J. v. Vanderbilt Univ., 355 F. Supp. 3d

  646, 705 (M.D. Tenn. 2018); Am.'s Collectibles Network, Inc. v.

  Sterling Commerce (Am.), Inc., No. 3:09-CV-143, 2016 WL 9132294,

  at *20 (E.D. Tenn. Sept. 7, 2016). Courts are “especially reluctant

  to create a free-standing duty where . . . the dispute is between

  two    highly    sophisticated     parties    operating    under    a   tightly

  negotiated contract.” Am.'s Collectibles Network, 2016 WL 9132294,

  at *20.




                                       -26-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 27 of 29   PageID 6263



        Raymond James alleges that 50 North has a duty “as the owner

  and operator of [the] commercial building” to:

        provide elevator service that is reasonably safe,
        reliable, free of entrapments and dangerous malfunctions
        and to maintain and operate the elevator system in a
        manner to reasonably ensure that it will be safe,
        reliable,    free    of    entrapments  and    dangerous
        malfunctions, all in a manner consistent with industry
        standards   for   the   operation   and maintenance   of
        commercial, high-rise office buildings.

  (ECF No. 41 at 20 ¶ 73.) No such tort duty exists under Tennessee

  law. 50 North had no tort duty to refrain from breaching its

  contract with Raymond James. And Tennessee tort law does not impose

  an independent duty on the operators of elevators in “commercial,

  high-rise    office   buildings”     to    provide   elevator   service    to

  corporate tenants that conforms to a certain standard of care.

  Raymond James has not shown it was owed a duty.

        This is not to say that 50 North has no tort duty to anyone

  regarding its operation of the building elevators. Like any party,

  50 North is obligated to take reasonable care to refrain from

  causing reasonably foreseeable physical harm or property damage to

  others. Giggers v. Memphis Hous. Auth., 277 S.W.3d 359, 364 (Tenn.

  2009). The undersigned expresses no opinion about whether this

  duty would extend to individuals who might be physically injured

  or entrapped by elevator breakdowns caused by 50 North’s alleged

  unwillingness to modernize the elevators. But the injuries Raymond

  James has allegedly suffered as a result of 50 North’s supposedly



                                      -27-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 28 of 29   PageID 6264



  negligent elevator maintenance are simply not the kind of injuries

  negligence law is concerned with. “Tort law, including the law of

  negligence, is designed to protect all persons generally from the

  risk of physical or, in some cases, emotional harm to their persons

  or property.” Thomas & Assocs., Inc. v. Metro. Gov't of Nashville,

  No. M2001-00757-COA-R3CV, 2003 WL 21302974, at *6 (Tenn. Ct. App.

  June 6, 2003). The law of negligence is not designed to protect

  “business plaintiffs who — having negotiated an elaborate contract

  or having signed a form when they wish they had not — claim to

  have a right in tort.’” Milan Supply Chain Sols. Inc. v. Navistar

  Inc., No. W201800084COAR3CV, 2019 WL 3812483, at *7 (Tenn. Ct.

  App. Aug. 14, 2019). It is recommended that the motion to dismiss

  be granted as to Raymond James’s gross negligence claim.

                             III.   RECOMMENDATION

        For the reasons above, it is recommended that 50 North’s

  motion to dismiss be granted.

        Respectfully submitted,

                                          s/ Tu M. Pham
                                          TU M. PHAM
                                          United States Magistrate Judge

                                          February 20, 2020___________
                                          Date



                                     NOTICE

  WITHIN FOURTEEN (14) DAYS AFTER BEING SERVED WITH A COPY OF THIS
  REPORT AND RECOMMENDED DISPOSITION, ANY PARTY MAY SERVE AND FILE


                                      -28-
Case 2:18-cv-02104-JTF-tmp Document 301 Filed 02/20/20 Page 29 of 29   PageID 6265



  SPECIFIC WRITTEN OBJECTIONS TO THE PROPOSED FINDINGS AND
  RECOMMENDATIONS.   ANY PARTY MAY RESPOND TO ANOTHER PARTY’S
  OBJECTIONS WITHIN FOURTEEN (14) DAYS AFTER BEING SERVED WITH A
  COPY.   28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b)(2); L.R.
  72.1(g)(2). FAILURE TO FILE OBJECTIONS WITHIN FOURTEEN (14) DAYS
  MAY CONSTITUTE A WAIVER OF OBJECTIONS, EXCEPTIONS, AND FURTHER
  APPEAL.




                                      -29-
